Citation Nr: 1514483	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-10 743	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to July 1971.  She had subsequent service with the Idaho National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which reopened and denied on the merits a previously denied claim for service connection for a psychiatric disorder claimed as PTSD and depression.

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2009 decision the RO denied entitlement to service connection for PTSD, also claimed as depression; the Veteran did not appeal the decision and the decision became final.

2.  Evidence associated with the claims file since the March 2009 RO decision, when considered by itself or in connection with evidence previously assembled, is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The March 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the RO's March 2009 decision, and the claim of service connection for a psychiatric disorder, to include PTSD and depression, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  Given the favorable decision in this case with respect to reopening the claim for service connection, no further discussion of VCAA compliance is necessary at this time.

II. Criteria and Analysis

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and depression.  The claim was previously denied in a March 2009 rating decision.  The Veteran was notified in writing of the RO's determination and her appellate rights and did not appeal.  Hence, the March 2009 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disorder, to include PTSD and depression.  Previously, the Veteran had reported the onset of her claimed PTSD as occurring before military service and associated with several childhood traumatic events.  She also indicated that her depression began in September 2001, more than 30 years after separation from active duty service.  New evidence received since the RO's March 2009 denial includes her account of in-service military sexual trauma, which she described as someone putting his hand between her legs to "take her pulse" while she was hospitalized with measles and abuse by her first husband during active military service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is reopened.  To this extent, the appeal is allowed.


REMAND

The Veteran contends that she has PTSD and depression due to military sexual trauma consisting of someone, possibly a doctor, putting his hand between her legs to "take her pulse" while she was hospitalized in service for measles and abuse by her first husband during military service.  It is claimed that this occurred in early 1971 at Chanute Air Force Base.  Existing evidence documents her accounts of extensive childhood sexual, physical, and emotional abuse; abandonment by her mother as a young child; and abduction and rape by a stranger around age 12.

The Board has reviewed the entire claims file, including electronic records associated with the Veterans Benefits Management System (VBMS) and Virtual VA files, and finds that additional development is required before deciding the claim.  Specifically, as outlined below, outstanding treatment records should be requested and obtained and the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine whether any current psychiatric disorder was caused or aggravated by any sexual or physical trauma during active duty military service.  Also, statements made to personnel at the Boise Vet Center indicate that the Veteran applied for disability benefits from the Social Security Administration (SSA).  Those records should be requested.  Finally, the Veteran testified that she did not receive a letter from VA explaining how to list her stressors or identifying other kinds of information she could submit to support her claim.  Although, she promptly returned an August 2011 VCAA notice response, the Board notes that the August 2011 VCAA letter did not include a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma) among the enclosures.  The AOJ should provide a VA Form 21-07081a to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-0781a (Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma).  

2.  Request Chanute Air Force Base inpatient records regarding the Veteran that are dated from January to March 1971 from an appropriate authority and associate the records with the claims file.  

3.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. 

4.  The AOJ should also attempt to obtain and associate with the claims file the following records: 

a) ongoing treatment records from the Boise VA Medical Center (VAMC) and related clinics dating from August 2007 to August 2008, and since July 2011;
b) treatment records from the Boise Vet Center dating since September 2011; and
c) any treatment records dated in the 1970s from a state mental health worker located in Boise, Idaho.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran or determines that any records are unavailable, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard to allow her the opportunity to obtain and submit those records for VA review.

5.  After the outstanding medical records are obtained and associated with the claims file, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist to obtain a medical opinion as to whether any current psychiatric disorder was caused or aggravated by military service.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  

The examiner should offer an opinion as to the following:

a) Please identify all psychiatric disabilities found;
b) Did any psychiatric disability at least as likely as not (a 50 percent or greater degree of probability) have its onset during active service or within a year of separation from service?
c) Did any psychiatric disability clearly and unmistakably preexist the Veteran's period of active service (September 1970 to July 1971)?
d) Are the Veteran's reports of military sexual and physical trauma(s) supported by any marker(s) of behavioral changes, or other evidence?
e) If a psychiatric disability preexisted the Veteran's period of active service, is it clear and unmistakable that it did not undergo an increase in its severity during service beyond its natural progress?

The examination report should include the complete rationale for all opinions expressed.

6.  After completion of the above, the AOJ should adjudicate the issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression.  If the benefit sought on appeal remains denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


